   Case: 1:19-cv-06330 Document #: 26 Filed: 01/22/20 Page 1 of 1 PageID #:153




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

KARAMELION LLC,

                         Plaintiff,
                                          Case No. 19-CV-06330
       v.
                                          Judge Sharon Johnson Coleman
FIBAR USA LLC,

                         Defendant.


                            NOTICE OF MOTION

      PLEASE TAKE NOTICE that on Tuesday, January 28, 2020 at 8:45 a.m.,

in the courtroom of Judge Sharon Johnson Coleman (Room 1241), or such other

time and location as the Court sets, Defendant Fibar USA LLC will present its

Motion for Leave to Exceed Page Limitation, which has been filed with the Clerk

of the Court using the CM/ECF system along with this notice.

January 22, 2020                      Respectfully submitted,

                                      /s/ Gregory C. Schodde
                                      Gregory C. Schodde
                                      MCANDREWS, HELD & MALLOY, LTD.
                                      500 West Madison Street, 34th Floor
                                      Chicago, Illinois 60661
                                      (312) 775-8000
                                      (312) 775-8100 – fax
                                      GSchodde@mcandrews-ip.com

                                      Attorney for Defendant, Fibar USA LLC
